        Case 3:17-cr-00045-HDM-WGC Document 96 Filed 07/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_OBrien@fd.org
 7   Attorney for DERRICK JOSEPH RADY
 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
12   UNITED STATES OF AMERICA,                          Case No. 3:17-CR-00045-HDM-WGC
                                                         ORDER GRANTING
13                 Plaintiff,                           STIPULATION TO CONTINUE
                                                        SENTENCING HEARING
14          v.
                                                                (Third Request)
15   DERRICK JOSEPH RADY,

16                 Defendant.

17
18          IT IS HEREBY STIPULATED AND AGREED by and through Federal Public

19   Defender Rene L. Valladares and Assistant Federal Public Defender Robert O’Brien, counsel
20
     for DERRICK JOSEPH RADY, and United States Attorney Nicholas A. Trutanich and
21
     Assistant United States Attorney Richard Casper, counsel for the UNITED STATES OF
22
     AMERICA, that the Sentencing hearing set for August 6, 2020, at 10:00 AM, be vacated and
23
24   continued to November 10, 2020, at 11:00 AM.

25   ///
26
     ///
        Case 3:17-cr-00045-HDM-WGC Document 96 Filed 07/23/20 Page 2 of 3




 1          The continuance is necessary for the following reasons:
 2          1.      This is a joint request by counsel for the Government and counsel for the
 3
     Defendant, Mr. Derrick Rady.
 4
            2.      The additional time requested by this Stipulation is reasonable pursuant to
 5
 6   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,

 7   change any time limits prescribed in this rule.”
 8          3.      Both counsel request this additional time in order to allow adequate time to
 9
     research sentencing issues and to prepare for the sentencing hearing.
10
            4.      The government has recently discovered evidence that may be relevant to Mr.
11
     Rady’s case and exculpatory. To date, defense counsel has had an opportunity to partially
12
     review this material, but will need additional time to complete the document review. As a result,
13
     counsel for the defendant requests additional time to review these documents.
14
            5.      Defense counsel will need to thoroughly review the government’s recently
15
     discovered evidence in order to advise Mr. Rady on whether or not he should petition to
16
     withdraw his guilty plea in this case.
17
            6.      Mr. Rady is currently detained and agrees with the continuance.
18
19          7.      This is the third request for continuance of the sentencing hearing.

20          DATED this 23rd day of July, 2020.
21
         RENE L. VALLADARES                                  NICHOLAS A. TRUTANICH
22       Federal Public Defender                             United States Attorney

23
      By /s/ Robert O’Brien             .               By     /s/ Richard Casper             .
24       ROBERT O’BRIEN                                      RICHARD CASPER
         Assistant Federal Public Defender                   Assistant United States Attorney
25       Counsel for                                         Counsel for the Government
         DERRICK JOSEPH RADY
26
                                                        2
       Case 3:17-cr-00045-HDM-WGC Document 96 Filed 07/23/20 Page 3 of 3




 1
 2
 3                                           ORDER

 4         Based on the Stipulation of counsel, and good cause appearing,

 5   IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for August 6,
           at 10:00 AM
 6   2020 be vacated and continued to November 10, 2020, at 11:00 AM. in Reno Courtroom 4
      before Judge Howard D. McKibben. IT IS SO ORDERED.
 7                               23rd day of July, 2020.
                    DATED this ______
 8
 9
10                                             _________________________________
11                                             UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
